Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.
 
Claims 16-29 are pending.
Claims 1-15 are cancelled.
Claims 16, 21 and 25 are currently amended.
Claims 16-29 as filed on October 24, 2022 are pending and under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 18-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ansmann et al. (DE 19612084 A1, published October 2, 1997, IDS reference filed August 28, 2020, as evidenced by the Google translation) in view of Garner et al. (US 2,606,874, published August 12, 1952, of record); Kobayashi et al. (WO 2003/002074 A1, published January 9, 2003, as evidenced by the Google translation, of record); and Nobata (JP 2011/037786 A, published February 24, 2011, as evidenced by the Google translation).
	Ansmann teach a process for preparing multiple W/O/W emulsions in which an oil phase containing an emulsifier mixture consisting of (a) polyol-poly-12-hydroxystearates, (b) alkyl- and/or alkenyl-oligoglycosides and (c) fatty alcohols and/or partial glycerides, is emulsified with an aqueous phase (title; abstract; page 3, “Examples”; claims).  The emulsifier mixture comprises 1 to 25 wt%, 2 to 15 wt% of the emulsion (claim 7; page 3, “Manufacturing process”), as required by instant claim 23.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	The use of fatty alcohols or partial glycerides is crucial for the formation of stable multiple emulsions (page 2, “Description of the invention”).  Fatty alcohols are understood as primary aliphatic alcohols such as inter alia lauryl alcohol, cetyl alcohol or/and stearyl alcohol; mixtures include cetearyl alcohol (page 3, “Fatty alcohols”; Tabelle 1 of original document), as required by instant claim 18.  It is beneficial to adjust the content of fatty alcohol up to 10 wt% (page 3, “Fatty alcohols”), as required by instant claim 22.  
	Although the oil phase can contain inter alia silicone oils, silicone oils are not required (page 3, “Oil phase”; Tabelle 1), as required by instant claim 28.  A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP 2123.  The oil phase can also contain fats or waxes (page 3, “Oil phase”), as required by instant claim 26.
	The water phase comprises 50 to 85 wt% of the emulsion (page 3, “Water phase”), as required by instant claim 24.  The water phase can also contain polyols and preservatives such as inter alia phenoxyethanol or/and parabens (page 3, “Water phase”; Tabelle 1), as required by instant claims 27 and 29.  See MPEP 2123.
	Ansmann further teach multiple emulsions are emulsions of emulsions (page 2, “State of the art”).   The emulsions of Ansmann are suitable for the production of cosmetics (page 3, “Industrial applicability”).
	Ansmann do not teach a stabilization combination comprising (a) 2 to 10 wt% of at least one diol selected from propanediol or/and butanediol, (b) 0.1 to 1.5 wt% of at least one aliphatic diol comprising ethylhexyl glycerine or a mixture of 1,2-hexanediol and 1,2-octanediol, (c) 1.0 to 5 wt% of at least one alcohol, and optionally (d) 0.1 to 2 wt% at least one further compound as required by claim 16.
	Ansmann do not teach 0.5 to 5 wt%, 1 to 2.5 wt% (a) as required by claims 19 and 20.
	Ansmann do not teach 0.3 to 1.5 wt% (b) as required by claim 21.
These deficiencies are made up for in the teachings of Garner, Kobayashi and Nobata.
Garner teach emulsions comprising oil, water and an emulsifying agent of substantially improved stability are obtained by the incorporation therein of a 1,2-alkanediol having at least seven carbon atoms; illustrative 1,2-alkanediols include 1,2-octanediol (title; column 2, lines 14-25; column 3, lines 25-32; claims).  The amount of the 1,2-alkanediol coupling agent may range from, for example, about 1 to 25% by volume of the oil component (column 3, lines 56-70).  The 1,2-alkanediol coupling agent may be employed in combination with other coupling agents such as, for example, monohydric alcohols such as lauryl alcohol or/and ethylene glycol (ethanediol) in order to prevent crystallization of the 1,2-alkanediol agent (paragraph bridging columns 3 and 4).  In preparing the emulsions, the coupling agents may be added to the individual oil or emulsifier component, or to mixtures thereof (column 5, lines 2-10).
	Kobayashi teach emulsion compositions which are excellent in long-term stability and protection from putrefaction even without an antiseptic such as paraben; the emulsion compositions comprise 1,2-alkanediol, a surfactant, an oily substance and water (title; abstract; claims).  When the alkanediol is 1,2-octanediol, the amount thereof is 0.1 to 1 wt% and when the alkanediol is 1,2-hexanediol, the amount thereof is 0.5 to 3 wt% (page 2, 3rd to last paragraph), as required by instant claim 21.  The amount of alkanediol is not limited, but is generally 0.1 to 10 wt% (page 2, 3rd to last paragraph).
	Nobata teaches a cosmetic having sufficient antibacterial properties and excellent moisture retention, the cosmetic comprising one or more selected from 1,2-pentanediol, 1,2-hexanediol and 1,2-octanediol, and 1,3-butanediol and/or 1,3-propanediol (title; abstract; claims).  A synergistic effect is obtained by combining 1,3-butanediol and/or 1,3-propanediol with one or more selected from 1,2-pentanediol, 1,2-hexanediol and 1,2-octanediol (page 2, 4th paragraph).  The one or more selected from 1,2-pentanediol, 1,2-hexanediol and 1,2-octanediol is 0.01 to 10 wt%, more preferably 0.3 to 3 wt% and the 1,3-butanediol and/or 1,3-propanediol is 1 to 20 wt%, preferably 1.5 to 10 wt%; higher amounts may affect stability (page 2, 10th paragraph), as required by instant claims 19-21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for preparing the multiple W/O/W emulsions of Ansmann to further comprise a step of combining a coupling agent comprising a 1,2-alkanediol inclusive of 1,2-octanediol together with other coupling agents such as monohydric alcohols such as lauryl alcohol or/and ethylene glycol (ethanediol) and to further comprise a step of adding the coupling agent to the emulsifier component for the preparation of the emulsions as taught by Garner in order to reap the expected benefit of substantially improved emulsion stability.  There would be a reasonable expectation of success because Ansmann teach the presence of alcohols such as lauryl alcohol, cetyl alcohol or/and stearyl alcohol in amounts up to 10 wt% to be crucial for the formation of stable multiple emulsions and because Ansmann teach the emulsions may comprise polyols and 1,2-alkaneidols and ethylene glycol as taught by Garner are species falling within this genus.  Therefore, the combined teachings of Ansmann and Garner render obvious a coupling agent comprising a 1,2-alkanediol inclusive of 1,2-octanediol together with other coupling agents such as monohydric alcohols such as lauryl alcohol, cetyl alcohol or/and stearyl alcohol in an amount up to 10 wt% or/and other coupling agents such as ethylene glycol (ethanediol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the 1,2-octanediol component of the coupling agent for use in the process of Ansmann in view of Garner to comprise 0.1 to 1 wt% of the emulsion as taught by Kobayashi because this amount is suitable for stabilizing and preserving an emulsion against putrefaction even without an antiseptic such as paraben.  There would be a reasonable expectation of success because Ansmann teach the emulsions may comprise preservatives.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preserving coupling agent for use in the process of Ansmann in view of Garner and Kobayashi to comprise the antibacterial composition of Nobata comprising 0.01 to 10 wt% of one or more selected from 1,2-pentanediol, 1,2-hexanediol and 1,2-octanediol and 1 to 20 wt% of 1,3-butanediol and/or 1,3-propanediol in order to reap the expected benefit of antibacterial properties and moisture retention.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ansmann et al. (DE 19612084 A1, published October 2, 1997, IDS reference filed August 28, 2020, as evidenced by the Google translation) in view of Garner et al. (US 2,606,874, published August 12, 1952, of record); Kobayashi et al. (WO 2003/002074 A1, published January 9, 2003, as evidenced by the Google translation, of record); and Nobata (JP 2011/037786 A, published February 24, 2011, as evidenced by the Google translation) as applied to claims 16, 18-24 and 26-29 above, and further in view of Joerger et al. (US 2008/0176957, published July 24, 2008, of record) as evidenced by Wikipedia “Propylene glycol,” last edited October 21, 2022.
The teachings of Ansmann, Garner, Kobayashi and Nobata have been described supra.
They do not teach (a) is 1,2-propanediol as required by claim 17.
This deficiency is made up for in the teachings of Joerger.
Joerger teach ethylene glycol, while a preservative, is toxic and is therefore not used in food or personal care applications; propylene glycol (1,2-propanediol as evidenced by Wikipedia) has also been used as a preservative as well as a stabilizer in cosmetics and food applications (paragraph [0008]), as required by instant claim 17. 1,3-propanediol (PDO) reduces the required amount preservative (paragraphs [0009], [0086]-[0089]).  The preferred concentration range of preservative in an end use application is about 0.001 to 5% (paragraph [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute propylene glycol (1,2-propanediol) as taught by Joerger for the ethylene glycol component of the coupling agent for use in the process of Ansmann in view of Garner, Kobayashi and Nobata because ethylene glycol is toxic and is therefore not used in personal care applications.  It would have been obvious to one of ordinary skill in the art to employ the propylene glycol in amounts ranging from 0.001 to 5% as taught by Joerger because this is the preferred concentration range of preservation in an end use application.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ansmann et al. (DE 19612084 A1, published October 2, 1997, IDS reference filed August 28, 2020, as evidenced by the Google translation) in view of Garner et al. (US 2,606,874, published August 12, 1952, of record); Kobayashi et al. (WO 2003/002074 A1, published January 9, 2003, as evidenced by the Google translation, of record); and Nobata (JP 2011/037786 A, published February 24, 2011, as evidenced by the Google translation)as applied to claims 16, 18-24 and 26-29 above, and further in view of Veeger et al. (US 2004/0170592, published September 2, 2004, IDS reference filed August 28, 2020) and Kim et al. (US 2006/0257347, published November 16, 2006, of record).
The teachings of Ansmann, Garner, Kobayashi and Nobata have been described supra.
They do not teach 0.1 to 1.5 wt% (iv) that is bisabolol as required by claim 25.
This deficiency is made up for in the teachings of Veeger and Kim.
Veeger teach multiple W/O/W emulsions produced using an emulsifier mixture consisting of polyolpoly-12-hydroxystearates combined with an alkyl and/or alkylene glucoside and a fatty alcohol and/or partial glycerides; the emulsions are silicon-free because silicones may leave undesirable residues on objects (title; abstract; paragraphs [0013]-[0014]; claims).  The emulsions further comprise 0.1 to 5 wt%, 0.5 to 1.5 wt% bisabolol because the addition of bisabolol can result in an improvement of the skin barrier (paragraphs [0024]-[0025]; claims 9 and 19), as required by instant claim 25. 
Kim teach a natural preservation system comprising bisabolol; there is a synergistic effect when bisabolol is combined with ethylhexylglycerin or caprylyl glycol (1,2-octanediol) (title; abstract; claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling agent for use in the process of Ansmann in view of Garner, Kobayashi and Nobata to further comprise 0.1 to 5 wt% bisabolol as taught by Veeger because emulsions comprising such can improve the skin barrier and because Kim evidence bisabolol is a natural preservative which is suitably combined with other preservatives inclusive of caprylyl glycol (1,2-octanediol).

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.  
	Applicant’s citation to page 3, lines 17-29 of the specification at page 6 of the Remarks for the proposition that stabilizing emulsions is challenging is acknowledged but not found persuasive at least because Ansmann disclose stable emulsions (whole document).  The stability thereof is attributed to the three component emulsifier.  The emulsifier of Ansmann renders obvious the emulsifier as instantly claimed.  
	Applicant’s citation to page 6, lines 7-19 and page 8, lines 25-34 of the specification at page 6 of the Remarks for the rehashed allegation of a “surprising discovery” remains unpersuasive for reasons of record.  See especially the Examiner’s Responses of record in Application No. 15/033,779.  Nonetheless, page 6 of the instant specification confirms that the emulsifier as instantly claimed yields a stable multiple emulsion:

    PNG
    media_image1.png
    239
    828
    media_image1.png
    Greyscale

To the extent that the Applicant is alleging a secondary consideration, Applicant is reminded that the content of the specification has already been considered as part of the Graham analysis in the determination of the prima facie obviousness of that which was, and that which is, claimed and Applicant is reminded that the evidentiary burden of establishing an unexpected result in a manner commensurate with that which is claimed is borne entirely by Applicant.  Applicant has not met this burden.  See generally MPEP 716.02.
	Applicant’s summary of Ansmann at pages 6-7 of the Remarks and Applicant’s disagreement with the rationale articulated by the Examiner in view of Garner at pages 7-8 of the Remarks is acknowledged but not found persuasive because obviousness does not require absolute predictability.  See MPEP 2143.02.  That the W/O emulsion of Garner is “simpler” than the W/O/W emulsion of Ansmann is acknowledged, however, Ansmann expressly disclose “[m]ulitple emulsions are emulsions of emulsions” (page 2, “State of the Art”).  Because the multiple emulsion of Ansmann in fact comprises a W/O emulsion, it is reasonable to consider the “belief” of Garner that 1,2-alkanediols may “modify the solubility or affinity characteristics of the emulsifying agent without in any way inhibiting the emulsifying properties of the emulsifier” because Garner expressly disclose such at column 2, lines 26-51.  Applicant’s citation to Attachment A (Leister et al., Colloids Interfaces 2020) for the knowledge that W/O/W emulsions require specific emulsifiers is inapposite because Ansmann disclose the same emulsifiers as instantly claimed and the instant specification is in agreement with Ansmann that such emulsifiers yield stable W/O/W emulsions. 
	Applicant’s citation to Attachment B (Product information for dermosoft® Ociol) at page 8 of the Remarks for the proposition that 1,2-octanediol can cause emulsion destabilization is acknowledged but not found persuasive because dermosoft® Octiol is expected to show co-emulsifying properties and is expected to improve emulsification (page 1):

    PNG
    media_image2.png
    163
    846
    media_image2.png
    Greyscale

Because absolute predictability is not required, it is reasonable to conclude that the inclusion of dermosoft® Octiol within an emulsion would be beneficial as described in the Attachment.  To the extent that stability may require testing, Applicant is again reminded that Ansmann disclose stable emulsions and that the stable emulsions of Ansmann may comprise polyols.  Diols are a subgenus falling within the genus of polyols. 
	Applicant’s citation to Garner at page 9 of the Remarks as not suggesting 1,2-hexanediol as newly claimed is acknowledged but not found persuasive because Garner is not relied upon for such.
	Applicant’s summary of Kobayashi at page 9 of the Remarks and Applicant’s conclusion at pages 9-10 that one would not look to Kobayashi to improve stability is acknowledged but not found persuasive because Kobayashi is not relied upon for such.  Rather, stability is expected from Ansmann, and Garner, and from Applicant’s Attachment B. 
	Applicant’s summary of Joerger at page 10 of the Remarks and Applicant’s conclusion that one would not look to Joerger to improve stability is acknowledged but not found persuasive because Joerger is not relied upon for such.  Applicant’s conclusion that one would not consider substituting 1,3-propanediol for ethylene glycol because Garner teaches the efficiency of an alkanediol as a coupling agent “decreases as the hydroxyl groups recede from the end of the carbon chain” is not entirely understood because Garner teaches the coupling agent is a 1,2-alkanediol having at least 7 carbon atoms.  The ethylene glycol of Garner is another coupling agent which may be used in combination with the at least C7 1,2-alkanediol.  The substitution rationale is predicated on the express teaching of Joerger to avoid ethylene glycol.  Nonetheless, the rationales of record have been modified in view of the teachings of Nobata as necessitated by Applicant’s amendments.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomine et al. (WO 99/04749 A2, as evidenced by the Google translation) teach stable W/O/W emulsions with a high polyol content; the polyol is selected from inter alia alkylene glycols such as propylene glycol, butylene glycol or/and hexylene glycol (title; abstract; claims; page 3, lower half)
Nakamura et al. (WO 2009/075383) teach emulsion compositions comprising polyhydric alcohol(s) inclusive of 1,3-butyleneglycol, 1,2-hexanediol or/and propyleneglycol; these alcohols have a moisturizing function, a viscosity regulating function and also function to decrease interfacial tension to facilitate interface expansion making it easy to form stable particles (title; abstract; claims; paragraphs [0061]-[0063]).
Ansmann et al. (EP 945,129 A2, as evidenced by the Google translation) teach preservative free, stable emulsions comprising a polyol poly-12-hydroxystearate emulsifier and comprising 5 to 20 wt% of lower alcohols or polyols inclusive of 1,2-propylene glycol, 1,4-butylene glycol or/and 1,6 hexylene glycol (title; abstract; claims, page 4, “Lower alcohols and polyols”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619